[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                    JAN 08 2008
                                                THOMAS K. KAHN
                           No. 07-11238
                                                      CLERK
                        Non-Argument Calendar
                      ________________________

                D. C. Docket No. 06-00057-CR-RDP-JEO

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

JOHN STELLIOS DAVIS,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                           (January 8, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
       Appellant pled guilty to knowingly transporting and shipping in interstate

commerce, by computer, child pornography, in violation of 18 U.S.C.

§ 2252A(a)(1), and was sentenced at the low end of the Guidelines sentence range

to prison for a term of 235 months.1 He appeals his sentence, contending that (1)

the district court enhanced his sentence range based on evidence established by a

preponderance of the evidence, in derogation of the rule established by United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), and (2)

the district court failed properly to consider the sentencing factors of 18 U.S.C.

§ 3553(a) in arriving at his sentence.

       We reject appellant’s first contention because the court, in treating the

Guidelines as advisory rather than mandatory, did not commit Booker error. We

turn then to appellant’s second point, that the court failed properly to consider the

§ 3553(a) factors in fashioning the sentence.

       Section 3553(a) lists several factors a court must consider in determining a

reasonable sentence: (1) the nature and circumstances of the offense and the




       1
         The sentence range the Guidelines prescribed called for a term of imprisonment of 235
to 293 months. The maximum sentence prescribed by statute was 20 years. Because the
Guidelines sentence range of 235 to 293 months exceeded that maximum, the high end of the
range became 240 months.

                                              2
history and characteristics of the defendant; (2) the need to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for

the offense; (3) the need for deterrence to criminal conduct; (4) the need to protect

the public from further crimes by the defendant; (5) the need to provide the

defendant with needed educational or vocational training or medical care; (6) the

kinds of sentences available; (7) the Guidelines range; (8) pertinent policy

statements of the Sentencing Commission; (9) the need to avoid unwanted

sentencing disparities; and (10) the need to provide restitution to victims. 18

U.S.C. § 3553(a).

      The weight the court gives to a particular § 3553(a) factor is a matter

committed to the court’s sound discretion. Here, the record establishes that

district court considered the § 3553(a) factors and then concluded that the sentence

it imposed was appropriate to satisfy the purposes of sentencing. We find no basis

in the record for disturbing appellant’s sentence. It is accordingly

      AFFIRMED.




                                          3